Name: 76/730/EEC: Commission Decision of 23 August 1976 authorizing the German intervention agency to restrict tenders for 50*000 metric tons of rye to a specific use (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-09-07

 Avis juridique important|31976D073076/730/EEC: Commission Decision of 23 August 1976 authorizing the German intervention agency to restrict tenders for 50*000 metric tons of rye to a specific use (Only the German text is authentic) Official Journal L 245 , 07/09/1976 P. 0026 - 0026+++++( 1 ) OJ NO L 281 , 1 . 11 . 1975 , P . 1 . ( 2 ) OJ NO L 130 , 19 . 5 . 1976 , P . 1 . ( 3 ) OJ NO L 47 , 28 . 2 . 1970 , P . 49 . ( 4 ) OJ NO L 17 , 20 . 1 . 1973 , P . 17 . COMMISSION DECISION OF 23 AUGUST 1976 AUTHORIZING THE GERMAN INTERVENTION AGENCY TO RESTRICT TENDERS FOR 50 000 METRIC TONS OF RYE TO A SPECIFIC USE ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 76/730/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2727/75 OF 29 OCTOBER 1975 ON THE COMMON ORGANIZATION OF THE MARKET IN CEREALS ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 1143/76 ( 2 ) , AND IN PARTICULAR THE FOURTH INDENT OF ARTICLE 7 ( 5 ) THEREOF , WHEREAS COMMISSION REGULATION ( EEC ) NO 376/70 OF 27 FEBRUARY 1970 ( 3 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 129/73 ( 4 ) , LAID DOWN THE PROCEDURES AND CONDITIONS FOR DISPOSAL OF CEREALS HELD BY THE INTERVENTION AGENCIES ; WHEREAS THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY HAS REQUESTED PERMISSION FOR ITS INTERVENTION AGENCY TO RESTRICT A TENDER FOR 50 000 METRIC TONS OF RYE WITH AN AMYLOGRAMME CONTENT OF LESS THAN 300 TO THE PROVISION OF SUPPLIES TO MILLERS ; WHEREAS THE RYE HARVESTED IN THE FEDERAL REPUBLIC OF GERMANY IN 1976 CANNOT , BECAUSE OF ITS EXCESSIVELY HIGH AMYLOGRAMME CONTENT , BE USED FOR BREAD-MAKING UNLESS A CERTAIN QUANTITY OF RYE WITH A LOW AMYLOGRAMME CONTENT IS FIRST ADDED ; WHEREAS THE GERMAN INTERVENTION AGENCY STILL HOLDS CERTAIN QUANTITIES OF SUCH RYE ; WHEREAS , TO PREVENT SUCH RYE BECOMING THE OBJECT OF SPECULATIVE MEASURES AFTER SALE , THE INTERVENTION AGENCY SHOULD BE AUTHORIZED TO RESTRICT TENDERS FOR THESE 50 000 METRIC TONS OF RYE TO A RELATIVELY SHORT PERIOD AND FOR THE SOLE PURPOSE OF MANUFACTURING FLOUR FOR BREAD-MAKING ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR CEREALS , HAS ADOPTED THIS DECISION : ARTICLE 1 BY WAY OF DEROGATION FROM THE PROVISIONS OF REGULATION ( EEC ) NO 376/70 , THE FEDERAL REPUBLIC OF GERMANY IS HEREBY AUTHORIZED WHEN ISSUING INVITATIONS TO TENDER FOR THE SALE ON THE DOMESTIC MARKET OF 50 000 METRIC TONS OF RYE WITH AN AMYLOGRAMME CONTENT OF LESS THAN 300 UNITS , TO STIPULATE THAT THE PRODUCT SHALL BE USED EXCLUSIVELY TO MANUFACTURE FLOUR FOR BREAD-MAKING . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 23 AUGUST 1976 . FOR THE COMMISSION HENRI SIMONET VICE-PRESIDENT